Title: To Thomas Jefferson from John Trumbull, 5 September 1788
From: Trumbull, John
To: Jefferson, Thomas


          
            
              Dr Sir
            
            London 5th Septr. 1788
          
          By the Diligence which left this yesterday morning I sent two Books for Mr. Short and Lackington’s Catalogue of September for you. They were made up in a parcel address’d to you, and the Directeur du Bureau here assur’d me should be delivered to you immediately upon arrival without the delay of the office.—I hope you will have receiv’d them and before the departure of Mr. Short: of whom I must beg forgiveness for not having comply’d precisely with his orders.—I thought the opportunity by Mr. Parker better than the diligence, but his not going so soon as He intended, and now going by the way of Brussells, oblig’d me at last to do what should have been done Eight days sooner.
          I hope you have my last of the 2d, and that the pictures which I sent some time since came safe.
          I am Sir With the greatest Respect Your oblig’d Servant
          
            Jno. Trumbull
          
        